The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities:  On page 3, line 21, “to”, last occurrence, should read --the--.  On page 11, line 12, “latex” (last occurrence) is misspelled; on line 14, “whilst” is misspelled.  On page 16, line 6, “provide” should be replaced by --providing--, and “to” should be --the--.  On page 19, line 16, “weight” is misspelled.  On page 23, line 15, “Figure 2 shows” should be --Figures 2a and 2b show--; on line 18, “Figure 5 shows” should be --Figures 5a-5c show-- (or similar language).  On page 24, line 22, “19” should read --10--; on line 32, “projects” should apparently be --project--.  On page 26, line 6, “be” should be deleted; on line 30, “of”, second occurrence, should be --or--.  On page 27, line 33, “captures” should be --captured--.  On page 28, line 22, “be”, last occurrence, should be --by--.  Appropriate correction is required.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 88 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a computer file without significantly more.  The claim recites a computer file comprising a scan of a body part.  This judicial exception is not integrated into a practical application because no meaningful further limitations are present.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are recited.  Attention is directed to MPEP § 2106.04(a)(2) III C (computer; mental process).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 65-69, 76, 80-81, 83, 85-86, and 88 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Walsh et al, US 5,539,649, which discloses a scanning apparatus 10 (Figures 1-2; abstract; column 2, lines 39-62; column 3, lines 1-9) comprising a container 12 configured to receive a residual limb 22 and capable of holding a medium 14 (column 2, lines 39-40) or water pressurized, for example, by gravity (MPEP § 2114).  Regarding claim 68, the tank or container 12 is structurally capable of receiving air under atmospheric pressure, whether or not such was the intent.  Regarding claim 76, a laser line or structured light scanner would have been inherent from column 2, lines 59-62, and column 5, lines 22-25.  Regarding claim 80, the tapered form of the container 12 defines a changing cross-section along a longitudinal axis (Figure 1), and filling or refilling the container with medium 14 entails receiving a flow of fluid.  Regarding claim 83, the scanning apparatus determines shape and topography of the residual limb 22 (abstract; column 1, lines 24-28; column 1, line 67, to column 2, line 14; column 3, lines 1-7; column 6, lines 44-45).  Regarding claims 85-86, movements of carriage assembly 20 and cart 18 (column 2, lines 42-53) innately effect fluid flow along the residual limb 22 by virtue of fluid viscosity and shear, and gravity imparts a pressure gradient along the residual limb via fluid displacement.  The further limitations of other claims are readily apparent (MPEP § 707) from the passages, drawings, and explanations set forth above.
Claims 70-75, 77, 82, 84, and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al, US 5,539,649, in view of Buis, US 2018/0055662 A1.  Sealed and collapsible containers were well known in the art at the effective filing date of the present invention, as seen from the drawings of Buis, and would have been obvious in order to prevent medium 14 of Walsh et al. from leaking out and to facilitate removal of the residual limb (Buis: paragraph 0079), with further motivation (to combine teachings) provided by the similarities in purpose and design.  Regarding claims 82 and 87, a venturi effect occurs along the residual limb during and after insertion into the container by virtue of reduced flow areas.
Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al, US 5,539,649, in view of Oberg, US 4,821,200, and Shtejn et al., SU 719626.  Scales were known in the art (e.g., Figure 11 of Shtejn et al.), and Oberg teaches a shape “modified in such a way that it obtains the same shape as the leg stump gets when being loaded at walking” (column 1, lines 47-53; emphasis added), so body weight scales would have been obvious in order to allow a prosthetist to make accommodative adjustments on the prosthetic socket of Walsh et al., with further motivation (to combine) provided by the similarities in purpose of the three inventions.
Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al, US 5,539,649, in view of Galfione, US 2015/0118338, and Clynch et al., WO 92/08175 A1.  Ischial bearing surfaces were common in the art, as shown in Figure 6 of Galfione (paragraph 0022) and markers were likewise known (Clynch et al.: Figures 2-3, 14, and 17-19): such features would have been obvious for Walsh et al. in order to improve comfort and enable a prosthetist to make adjustments on the digitizing process (Clynch et al.: abstract; page 11, line 27, et seq.), with further motivation (to combine) provided by all three references being directed to customized fabrication of a residual limb prosthetic socket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774